Case: 20-2127    Document: 33    Page: 1   Filed: 07/15/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                SHASTA DOMONI STALEY,
                       Petitioner

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2020-2127
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-19-0639-W-1.
                 ______________________

                  Decided: July 15, 2021
                  ______________________

    SHASTA DOMONI STALEY, Whitsett, NC, pro se.

     MARIANA TERESA ACEVEDO, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 BRIAN M. BOYNTON, STEVEN JOHN GILLINGHAM, ROBERT
 EDWARD KIRSCHMAN, JR.
                  ______________________

  Before CHEN, CLEVENGER, and HUGHES, Circuit Judges.
Case: 20-2127    Document: 33      Page: 2    Filed: 07/15/2021




 2                                              STALEY   v. DVA



 PER CURIAM.
     Shasta D. Staley appeals from a final decision of the
 Merit Systems Protection Board (Board) denying her re-
 quest for corrective action by the Department of Veterans
 Affairs (VA) for a personnel action prohibited under the
 Whistleblower Protection Act, as amended by the Whistle-
 blower Protection Enhancement Act of 2012, Pub. L. No.
 112-199, 126 Stat. 1465. Staley v. Dep’t of Veterans Affairs,
 No. DC-1221-19-0639-W-1, 2020 WL 1983454 (Apr. 20,
 2020) (Board Decision). For the reasons discussed, we af-
 firm.
                        BACKGROUND
      Ms. Staley worked at the VA as a rating veterans ser-
 vice representative. On October 18, 2018, the agency initi-
 ated a proposed removal and, on October 30, 2018, decided
 to remove her. The removal action was not under review
 in the Board proceeding below nor is at issue in this appeal.
 Before the VA effectuated her removal, Ms. Staley notified
 the agency that she had recently filed a complaint with the
 Office of Special Counsel (OSC). She requested the agency
 to stay the removal action pending guidance from the OSC.
 The VA agreed.
     The nature of the OSC complaint is unclear from the
 parties’ briefing and the Board Decision, but it appears to
 qualify as protected activity under 5 U.S.C.
 § 2302(b)(9)(A)(i). 1 In response to this activity, alleges


     1   Respondent’s brief discusses only protected disclo-
 sure under 5 U.S.C. § 2302(b)(8), Resp’t’s Br. 15–16, but the
 record shows the Board viewed the filing of the OSC com-
 plaint as a protected activity under § 2302(b)(9), J.A. 537–
 38 (discussing the basis for the Board’s jurisdiction). See
 Miller v. Merit Sys. Prot. Bd., 626 F. App’x 261, 267 (Fed.
 Cir. Aug. 6, 2015) (explaining § 2302(b)(8) protects whistle-
 blowing and § 2302(b)(9)(A)(i) protects exercising a
Case: 20-2127      Document: 33    Page: 3    Filed: 07/15/2021




 STALEY   v. DVA                                            3



 Ms. Staley, the VA engaged in retaliatory personnel action
 against her—specifically, the revocation of previously ap-
 proved leave without pay (LWOP) under the Family and
 Medical Leave Act (FMLA), and its conversion into absence
 without leave (AWOL). That action followed a decision by
 the VA to re-review Ms. Staley’s already approved FMLA
 application and occurred while the review of her OSC com-
 plaint was pending.
     According to the agency, the re-review was prompted
 by Ms. Staley’s occasional appearances at the office while
 she was supposed to be out on FMLA leave. Ms. Staley’s
 position is that the re-review was initiated to assist the VA
 in receiving a favorable outcome in the OSC investigation.
 After the review, the agency concluded that Ms. Staley’s
 FMLA application lacked sufficient supporting medical in-
 formation and had been improperly granted. Specifically,
 the application did not identify a serious health condition.
     The FMLA application had included information from
 Ms. Staley’s doctor, Dr. Diana Lizardo. In response to a
 question of whether Ms. Staley’s medical condition made
 her unable to perform any of her job functions, Dr. Lizardo
 had checked “no.” J.A. 1773. In response to a question re-
 garding the nature of Ms. Staley’s treatment, she wrote:
 “Physical therapy & Psychiatry & Neurology.” Id. In simi-
 larly general terms, in response to another question asking
 for a description of relevant medical facts related to the
 condition for which leave was being sought, Dr. Lizardo
 wrote:
     Patient will need time to rest to reduce fatigue.
     Physical therapy requires multiple visits in a short



 grievance right related to whistleblowing). Regardless, alt-
 hough the specifics of the OSC complaint are not discussed,
 the Board appears to have had jurisdiction, which is not
 presently disputed. See 5 U.S.C. §§ 1214(a)(3), 1221(a).
Case: 20-2127      Document: 33     Page: 4   Filed: 07/15/2021




 4                                              STALEY   v. DVA



       period of time. Some medications can make her
       sleepy, she should not drive, but she can work from
       home.
 Id.
     Although the agency found the FMLA application to be
 deficient, it offered Ms. Staley the opportunity to submit
 updated medical documentation, within fourteen days, to
 preserve her FMLA leave. Otherwise, she could have her
 past FMLA leave converted to another type of leave of her
 choosing. If Ms. Staley took neither of these actions, the
 FMLA leave she had taken would be converted automati-
 cally to AWOL. However, the agency informed Ms. Staley
 it would not take any disciplinary action based on that ret-
 roactively applied AWOL, which it acknowledged would be
 the result of the agency’s own error in granting FMLA
 leave in the first place. VA employees offered to meet with
 Ms. Staley to discuss the deficiencies in her documenta-
 tion. Ms. Staley ultimately did not take up these offers to
 meet—she contends that there were justified reasons for
 why she did not, specifically that the agency was trying to
 hide information by meeting rather than communicating
 through emails—nor did she provide additional documen-
 tation. Accordingly, her FMLA leave was converted to
 AWOL.
     On July 1, 2019, Ms. Staley filed an individual right of
 action (IRA) with the Board, claiming that the VA retroac-
 tively revoked her FMLA leave in retaliation for the pro-
 tected activity of filing her OSC complaint. She requested
 corrective action. Following an evidentiary hearing, the
 Board determined that Ms. Staley had proven, by a prepon-
 derance of the evidence, her prima facie case of retaliation.
 But the Board denied her request for corrective action be-
 cause it found that the agency had proven by clear and con-
 vincing evidence it would have taken the same action
 absent Ms. Staley’s protected activity.
Case: 20-2127      Document: 33    Page: 5    Filed: 07/15/2021




 STALEY   v. DVA                                            5



     Ms. Staley timely appealed the Board’s final decision.
 We have jurisdiction over this appeal pursuant to 28 U.S.C.
 § 1295(a)(9). Ms. Staley argues that the Board’s conclusion
 that the VA had rebutted her prima facie case by clear and
 convincing evidence is unsupported by substantial evi-
 dence. Ms. Staley also raises a due process violation by the
 agency and errors in the Board’s discovery and evidentiary
 rulings.
                         DISCUSSION
     We must affirm a decision of the Board unless it is ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; obtained without procedures by
 law, rule, or regulation having been followed; or unsup-
 ported by substantial evidence. 5 U.S.C. § 7703(c). Sub-
 stantial evidence is “such relevant evidence as a reasonable
 mind might accept as adequate to support a conclusion.”
 Berlin v. Dep’t of Labor, 772 F.3d 890, 894 (Fed. Cir. 2014)
 (internal quotation marks omitted). We do not disturb the
 Board’s credibility determinations unless they are “inher-
 ently improbable or discredited by undisputed fact.” Pope
 v. U.S. Postal Serv., 114 F.3d 1144, 1149 (Fed. Cir. 1997).
 We review “the Board’s determinations of law for correct-
 ness, without deference to the Board’s decision.” King v.
 Dep’t of Navy, 130 F.3d 1031, 1033 (Fed. Cir. 1997).
     Once a petitioner has established a prima facie case
 that she engaged in protected activity which was a contrib-
 uting factor in a personnel action taken against her, the
 burden of persuasion is on the agency to show by clear and
 convincing evidence that it would have taken the same per-
 sonnel action in the absence of such activity. 5 U.S.C.
 § 1221(e); Whitmore v. Dep’t of Labor, 680 F.3d 1353, 1367
 (Fed. Cir. 2012). To determine if the agency has carried its
 burden, the Board considers the three Carr factors: (1) “the
 strength of the agency’s evidence in support of its personnel
 action,” (2) “the existence and strength of any motive to re-
 taliate on the part of the agency officials who were involved
Case: 20-2127     Document: 33     Page: 6    Filed: 07/15/2021




 6                                               STALEY   v. DVA



 in the decision,” and (3) “any evidence that the agency
 takes similar actions against employees who are not whis-
 tleblowers but who are otherwise similarly situated.” Carr
 v. Social Sec. Admin., 185 F.3d 1318, 1323 (Fed. Cir. 1999).
 An agency is not required to produce evidence with respect
 to each and every one of these factors. Rather, the factors
 are “merely appropriate and pertinent considerations” for
 determining whether the agency carried its burden.
 Whitmore, 680 F.3d at 1374. Analyzing these factors, the
 Board found the VA had shown by clear and convincing ev-
 idence that it would have revoked Ms. Staley’s FMLA leave
 even if Ms. Staley had not filed her OSC complaint. The
 Board’s determination is supported by substantial evi-
 dence.
      With respect to the first Carr factor, the Board made
 several fact findings. As an initial matter, the agency’s de-
 cision to re-review Ms. Staley’s FMLA application was
 based on seeing Ms. Staley come into the office on a day she
 was on leave and supposedly incapacitated from working.
 The Board found Ms. Staley’s appearance to be a reasona-
 ble basis for reopening the review. 2 The change from



     2    Ms. Staley points out that the definition of incapac-
 ity concerns the ability to work and not whether an em-
 ployee is physically present at the workplace. Therefore,
 she argues, the Board should have disregarded her mere
 presence at work for having no probative value as to
 whether Ms. Staley had a serious health condition and was
 eligible for FMLA leave. However, the proper inquiry be-
 fore the Board and in this appeal “is not whether the
 agency action is justified; it is whether the agency would
 have acted in the same way absent the whistleblowing.”
 Smith v. Gen. Servs. Admin., 930 F.3d 1359, 1365 (Fed. Cir.
 2019). Under the circumstances, it was reasonable for her
 appearance, on a day she wasn’t expected, to have raised a
 question about her FMLA status and prompted another
Case: 20-2127      Document: 33    Page: 7    Filed: 07/15/2021




 STALEY   v. DVA                                            7



 finding Ms. Staley’s FMLA application grantable when
 first reviewed to improperly granted when re-reviewed was
 reasonably explained by human resources specialist Ariel
 Handsome’s testimony. Ms. Handsome was the one who
 had previously reviewed and recommended Ms. Staley’s
 application. Ms. Handsome testified that only later, after
 receiving additional training, did she recognize that
 Ms. Staley’s documentation was insufficient to support an
 FMLA request and her initial assessment had been in er-
 ror, which the Board found credible. Typically, Ms. Hand-
 some’s evaluation would have been reviewed by a
 supervisor, Sabrina Smith, before being sent for approval.
 But Ms. Staley herself had requested that Smith not be al-
 lowed to see her information and so, because of that, Smith
 did not conduct a secondary review. Therefore, the final
 approval relied on Ms. Handsome’s erroneous recommen-
 dation. The Board also found that, based on the infor-
 mation provided by Dr. Lizardo, there was “no way for the
 agency to have determined whether the appellant indeed
 suffered from a serious health condition, and further
 whether her condition whatever it might have been, made
 her unable to perform any of her essential job duties.” J.A.
 20. Thus, the Board reasonably found the VA presented
 strong evidence for its decision to request additional docu-
 mentation and then revoke FMLA leave when it did not re-
 ceive the documentation.
     Ms. Staley contends that her FMLA application con-
 tained sufficient, general information because there is no



 look at her application. In other words, Ms. Staley’s ap-
 pearance was a reasonable reason to trigger the re-review
 which led to the revocation of her leave, even if it, without
 more, could not have been a proper basis for the revocation
 itself. That would require something else, which in this
 case turned out to be the lack of documentation showing a
 serious health condition.
Case: 20-2127    Document: 33      Page: 8    Filed: 07/15/2021




 8                                              STALEY   v. DVA



 requirement that the agency be allowed or required to de-
 termine the nature and seriousness of an employee’s con-
 dition from an FMLA application. She argues that, in fact,
 the agency’s request for additional medical information
 was an improper invasion of her privacy. Ms. Staley’s ar-
 gument lacks merit. An employee must have a “serious
 health condition” that “makes the employee unable to per-
 form any one or more of the essential functions of his or her
 position” to be entitled to FMLA leave.            5 C.F.R.
 § 630.1203(a)(4). The agency must be given sufficient in-
 formation to determine whether an employee’s situation
 satisfies those requirements to grant FMLA leave.
     As to the second Carr factor, the Board reasonably
 found a lack of retaliatory motive in view of the manner in
 which the agency handled the situation after it discovered
 the deficiencies in Ms. Staley’s FMLA application. The
 agency could have immediately revoked the grant of FMLA
 or immediately converted Ms. Staley’s leave to AWOL and
 then taken disciplinary action based on the AWOL. In-
 stead, Ms. Staley was given time to provide new documen-
 tation to support her FMLA status or to request another
 type of leave. Conversely, based on the email evidence in
 the record before it, the Board was not persuaded by
 Ms. Staley’s arguments for why she did not meet with
 agency officers to discuss those options nor ultimately pro-
 vide the additional information. The Board also found
 credible the testimony of agency employees regarding ei-
 ther not knowing the existence or content of the OSC com-
 plaint or not being affected by the OSC complaint while
 handling the FMLA review. The Board reasonably con-
 cluded that the OSC complaint was not a motive for the
 revocation of Ms. Staley’s FMLA leave.
     On the third Carr factor, the Board rejected
 Ms. Staley’s comparator evidence for showing a disparity
 in treatment. Like Ms. Staley, the comparator had been
 requested to provide additional medical documentation.
 But unlike Ms. Staley, the comparator provided the
Case: 20-2127      Document: 33     Page: 9    Filed: 07/15/2021




 STALEY   v. DVA                                              9



 additional documentation. Substantial evidence therefore
 supports the Board’s conclusion that the comparator evi-
 dence supported the agency’s claim of not treating
 Ms. Staley differently from other employees.
     In sum, substantial evidence supports the Board’s de-
 termination that the VA demonstrated by clear and con-
 vincing evidence that it would have reviewed and revoked
 Ms. Staley’s FMLA leave even if Ms. Staley had not filed
 her OSC complaint.
     We reject the remaining arguments raised by
 Ms. Staley in this appeal. There was no due process viola-
 tion. As discussed above, Ms. Staley was provided a fair
 opportunity to justify her FMLA status. 3 The discovery and
 evidentiary issues raised by Ms. Staley are likewise merit-
 less. We do not agree with Ms. Staley that the Board
 abused its discretion in denying her motion to compel dis-
 covery responses based on relevancy and privilege grounds.
 Whitmore, 680 F.3d at 1368 (“[P]rocedural matters relative
 to discovery and evidentiary issues fall within the sound
 discretion of the board and its officials.” (internal quotation
 marks omitted)). The Board also did not abuse its discre-
 tion when it declined to disqualify Monique Smart, the
 agency’s counsel, based on finding there was no conflict of
 interest and Ms. Smart was not a fact witness. Id. Accord-
 ingly, none of these grounds is a basis to find the Board
 committed reversible error.




     3   Ms. Staley’s due process violation arguments in-
 clude an allegation that the agency improperly withheld
 discovery until after the issuance of the Board Decision. We
 already found this argument meritless in denying Ms.
 Staley’s Motion for Leave to File a Supplemental Appendix.
 Order Denying Mot., ECF No. 31.
Case: 20-2127     Document: 33   Page: 10   Filed: 07/15/2021




 10                                          STALEY   v. DVA



                        AFFIRMED
                           COSTS
      No costs.